
	
		II
		111th CONGRESS
		2d Session
		S. 3924
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Cornyn introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To promote transparency and accountability concerning the
		  implementation of the Patient Protection and Affordable Care
		  Act.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Public Accountability in Health
			 Care Implementation Act.
		2.Transparency and
			 accountability in health care
			(a)In
			 generalNotwithstanding any other provision of law, not later
			 than 60 days after the termination of any specified comment period following
			 the issuance of a interim final rule under the Patient Protection and
			 Affordable Care Act (Public Law 111–148), or an amendment made by that Act, the
			 Federal official that is responsible for the issuance of such rule shall
			 promulgate the final rule taking into account any comments received during such
			 comment period, in accordance with section 553(c) of title 5, United States
			 Code.
			(b)Ensuring
			 comment periodsWith respect to an interim final rule referred to
			 in subsection (a), if the Federal official that is responsible for the issuance
			 of such rule fails to provide for a specified comment period after such
			 issuance, the final rule involved shall be promulgated, taking into account
			 comments received during a subsequent comment period provided for under this
			 Act, in accordance with section 553(c) of title 5, United States Code, and
			 notwithstanding subsection (a), not later than 90 days after the date on which
			 such interim final rule was issued.
			(c)Effective
			 dateThe provisions of this section shall apply to any interim
			 final rule issued under the Patient Protection and Affordable Care Act (or an
			 amendment made by that Act) prior to, on, or after the date of enactment of
			 this Act. With respect to interim final rules issued prior to such date of
			 enactment, the 60-day period referred to in subsection (a), and the 90-day
			 period referred to in subsection (b), shall commence on such date of
			 enactment.
			
